NO. 07-07-0078-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   APRIL 9, 2007
                          ______________________________

                                 ERASMO GONZALES,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

              FROM THE 69TH DISTRICT COURT OF DALLAM COUNTY;

                      NO. 3320-7; HON. RON ENNS, PRESIDING
                        _______________________________

                                    Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Erasmo Gonzales (appellant) appeals an order denying his “Motion for Judicial

Notice” signed by the trial court this year. We dismiss the cause for want of jurisdiction.

       As revealed by the allegations and argument in his pro se appellant’s brief, appellant

has used his purported request for the trial court to take judicial notice as a means of

attacking the validity or legality of his 1996 conviction. Yet, that conviction became final

both many years ago and many years before appellant filed his 2007 notice of appeal.
TEX . R. APP. P. 26(a) (requiring an appellant to file his notice of appeal within 30 or 90 days

of the date the trial court sentenced him in open court).

       Moreover, even if we were to interpret the motion to take judicial notice as effort to

initiate a habeas proceeding under art. 11.07 of the Texas Code of Criminal Procedure,

that would not change the outcome. Those proceedings are commenced in the Court of

Criminal Appeals, and intermediate appellate courts, such as ours, have no authority to act

on them. Parr v. State, 206 S.W.3d 143, 145 (Tex. App.–Waco 2006, no pet.) (holding that

intermediate appellate courts have no jurisdiction over art. 11.07 proceedings).

       In sum, we have no jurisdiction over the substance of appellant’s complaints, and

having no such jurisdiction, we have no choice but to dismiss the appeal. Olivo v. State,

918 S.W.2d 519, 523 (Tex. Crim. App. 1996) (obligating an intermediate appellate court

to dismiss the appeal if it lacks jurisdiction). So, it is dismissed.



                                                   Brian Quinn
                                                   Chief Justice

Do not publish.




                                               2